Citation Nr: 1009673	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the left eye, 
decreased vision in the left eye, claimed as the result of 
surgical treatment at a Department of Veterans Affairs (VA) 
medical facility in April and May 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the VA 
Regional Office (RO) in Nashville, Tennessee, which denied 
the benefit sought.  

The Veteran testified on the matter of this claim before the 
undersigned Veterans Law Judge in November 2009 at a video-
conference hearing.


FINDINGS OF FACT

1.  Prior to the claim on appeal for compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability of the 
left eye, decreased vision in the left eye, claimed as the 
result of surgical treatment at a VA medical facility in 
April and May 2004, the last decision to deny that claim was 
an October 2006 Board decision.

2.  The Board notified the Veteran of the October 2006 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal the Board's October 
2006 decision.

3.  The evidence received since the October 2006 Board 
decision: is either cumulative, or redundant of the evidence 
previously of record, and does not relate to an unestablished 
fact at the time of the October 2006 decision; and does not 
raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision that denied compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
of the left eye, decreased vision in the left eye, is final.  
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).
  
2.  The evidence received since the October 2006 Board 
decision is not new and material; and the requirements to 
reopen the claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left eye, decreased 
vision in the left eye, have not been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim. Id.

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove this claim.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required. See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
letter provided in September 2007.  That document provided 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.

The RO informed the Veteran of the specific criteria which 
would provide a basis to reopen the underlying claim and to 
grant the underlying 38 U.S.C.A. § 1151 claim on appeal.  The 
RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most 
recently in an April 2009 supplemental statement of the case.  
To the extent the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided, 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.

The claimant was provided the opportunity to present 
pertinent evidence. The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  A requested video-
conference Board hearing was conducted.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.

II. Claim to Reopen Based on New and Material Evidence

Underlying the claim on appeal, the Veteran essentially 
claims entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left eye, decreased 
vision in the left eye, claimed as the result of surgical 
treatment at a VA medical facility in April and May 2004.

Prior to the current appeal, the Board previously denied that 
underlying claim in an October 2006 decision.  When the Board 
disallows a claim, the disallowance becomes final unless the 
Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  In this case, 
the Veteran did not appeal the Board's decision or file a 
motion for reconsideration of that decision.  The Board's 
October 2006 decision is thus final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. 
§ 20.1100 (2009).

In the March 2008 rating decision on appeal, and thereafter, 
the RO declined to reopen the claim for compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability of the 
left eye, decreased vision in the left eye, claimed as the 
result of surgical treatment at a VA medical facility in 
April and May 2004.  The RO based its decision on a 
determination that new and material evidence to reopen the 
claim had not been received.

The Board also must initially determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Id.


Criteria for Reopening Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the October 2006 Board decision.

Evidence received subsequent to the October 2006 Board 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

To address the question of whether such new evidence has been 
received, it is important to be aware of what evidence would 
be material in this case; that is, the criteria for granting 
the underlying claim to compensation benefits under 38 
U.S.C.A. § 1151.






Criteria for Grant of Underlying Claim

The underlying claim, which the Veteran seeks to reopen, is 
for compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability as the result of surgical treatment at 
a VA medical facility.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  For claims filed after October 1, 1997, such as 
this one, benefits shall be awarded for qualifying additional 
disability if the disability was not the result of the 
Veteran's willful misconduct; and the disability was caused 
by hospital care or medical treatment furnished by the VA; 
and the proximate cause of the disability was either:

(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or

(2) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability. Merely 
showing that a veteran received care, treatment, or 
examination and that the Veteran afterward had additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1) (2009).  Additionally, hospital care, medical or 
surgical treatment, or examination cannot be found to cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination" proximately caused additional 
disability, it must be shown that the hospital care, medical 
or surgical treatment, or examination either:

(1) caused the Veteran's additional disability and VA 
failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or

(2) VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, his representative's informed 
consent.

38 C.F.R. § 3.361(d)(1).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32 (2009).  Minor deviations from the requirements of 38 
C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's death was an event 
not reasonably foreseeable is in each case a determination to 
be based on what a reasonable healthcare provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable healthcare 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 
3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time. 

In sum, basically, entitlement under 38 U.S.C.A. § 1151 
requires the following. First the evidence must show that the 
VA treatment actually caused the claimed disability-not that 
disability merely came into existence chronologically at the 
time of or after the treatment.  If there is actual 
causation, then the evidence must show that the resulting 
disability resulted from (was proximately caused by) either 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar kind of fault by VA in providing the 
treatment (either by failure to exercise degree of care 
expected of a reasonable healthcare provider, or by providing 
the treatment without providing informed consent); or (2) an 
event not reasonably foreseeable; that is, an event which a 
reasonable healthcare provider would not have foreseen to be 
an ordinary risk of the treatment.

Analysis

In the October 2006 Board decision the Board denied the 
Veteran's claim on the basis of the following findings of 
fact: 

1.  Decreased left eye vision was not shown to be the 
proximate result of VA negligence, carelessness, 
inadequate medical skills, poor judgment, or fault as to 
medical care given in April and May 2004, to include 
cataract extraction surgery.

2.  Complications arising from the Veteran's left eye 
cataract extraction surgery are shown to have been known 
and foreseeable.

3.  Left eye cataract extraction surgery was performed 
with informed consent. 

These findings of fact determine the unestablished facts 
necessary to substantiate the claim, as they correlate with 
the negation of the criteria of 38 U.S.C.A. § 1151.  To 
reopen the claim, there must be new and material evidence 
received since the October 2006 denial: evidence relating to 
at least one of these unestablished facts necessary to 
substantiate the claim, which was not available in October 
2006 nor cumulative or redundant of the evidence of record at 
the time of the October 2006 denial; and which raises a 
reasonable possibility of substantiating the underlying 
claim.  See 38 C.F.R. § 3.156.

The evidence available at the time of the October 2006 Board 
decision included reports of private and VA treatment, and of 
VA examination, including the VA treatment records associated 
with and following the subject treatment that is the focus of 
the underlying claim.  

VA clinical records available at the time of the October 2006 
Board decision show that the Veteran had been diagnosed with 
early cataracts.  In February 2004, he underwent right eye 
cataract surgery, with intraocular lens placement, with no 
apparent complications.  Then on April 27, 2004, the Veteran 
underwent VA cataract extraction surgery on the left eye.  
Associated operative treatment records indicate that during 
surgery, the Veteran developed an intraoperative choroidal 
hemorrhage; and retinal apposition. 

On May 10, 2004, the Veteran underwent another surgery to 
repair choroidal detachment in the left eye with retinal 
apposition.  That procedure involved drainage of choroidal 
hemorrhage, pars planar vitrectomy, removal of retained lens 
fragments, endolaser photocoagulation, and silicon oil 
placement in the eye.  The treatment records show that the 
left eye surgery did not include lens placement because of 
reported surgical complications.  Treatment providers 
determined that the Veteran was not a candidate for further 
right eye surgery due to other significant health problems, 
including coronary artery disease, chronic obstructive 
pulmonary disease, and emphysema.

In an August 2004 letter from James F. Conrad, M.D., he noted 
that there were serious complications on the left eye from 
the cataract surgery of that eye.  He noted that the Veteran 
stated that during the surgery, he had much discomfort and 
great difficulty with the cataract removal.  Dr. Conrad 
stated that there had been extensive intra ocular hemorrhage, 
which resulted in retinal detachment.   Dr. Conrad concluded 
that the extensive intraocular complications had resulted in 
central and peripheral retinal scarring along with optic 
atrophy; and that meaningful visual rehabilitation was 
probably not possible at that time.

Subsequent VA treatment records in 2005 and 2006 show the 
then current condition of the left eye at the times of each 
visit.

The report of an April 2006 VA examination shows that a VA 
ophthalmology resident medical doctor reviewed the Veteran's 
medical history and examined the Veteran in order to provide 
an opinion on the matter of the claim.  After examination, 
the examiner assessed that the Veteran had undergone cataract 
extraction in April 2004 which was complicated by 
suprachoroidal hemorrhages intraoperatively, which required 
pars plana vitrectomy of the left eye; and for which the 
postoperative course was further complicated by a retinal 
detachment.  The examiner noted that the Veteran was unable 
to undergo further surgery secondary to his lung disease.

The examiner opined that the Veteran apparently had 
additional disabilities secondary to loss of vision in the 
left eye.  The VA examiner further opined that: the 
complication that occurred as a result of the VA surgical 
treatment was a known and foreseeable complication for 
cataract surgery; that in light of this, the additional 
disabilities that this patient had suffered were due to the 
complications incurred by his cataract surgery of the left 
eye; and that this was a known complication.  The examiner 
concluded that on review of the medical records on file, it 
appeared that the Veteran received appropriate care and 
follow up treatment.

The foregoing medical history was the factual basis on which 
the Board made its findings of fact in its October 2006 
decision.  The findings of fact constitute the negation of 
pertinent criteria for granting compensation under 
38 U.S.C.A. § 1151; that criteria are the unestablished facts 
necessary to substantiate the claim.  

Review of the record since the October 2006 Board decision 
shows that the evidence received since then is either 
cumulative, or redundant of the evidence previously of 
record, and does not relate to any unestablished fact at the 
time of the October 2006 decision.  Nor does any of the 
evidence so received raise a reasonable possibility of 
substantiating the claim on appeal.

These records include a September 2007 letter from R. Aileen 
Webb, MD, PC, in which Dr. Webb described findings from a 
recent eye examination in late August 2007.  These findings 
included that there was no light perception in the left eye, 
which showed a hazy, scarred cornea with increased thickness 
and neovascularization.  The left eye iris was adherent to 
the cornea and posterior capsule; and there was no view in to 
see the intraocular lens of the left eye.

These records also include VA reports of treatment from 2007 
to August 2009 for various conditions and diagnoses, 
including periodic visits regarding treatment and examination 
of the eyes.  The most recent VA report of left eye treatment 
shows findings pertaining to the current condition of the 
left eye condition at that time.

In addition to the medical evidence received since October 
2006, the Veteran testified on this matter in November 2009.  
Notably, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus the Veteran's 
lay statements and testimony do not constitute material 
evidence on the questions of medical causation addressed in 
this case.

In summary, none of the records received since the October 
2006 Board decision contain evidence to negate the findings 
of fact contained in that decision.  Therefore, none of these 
records contain new evidence that relates to an unestablished 
fact necessary to substantiate the claim under 38 U.S.C.A. 
§ 1151.  That is, none provides evidence meeting the criteria 
of 38 U.S.C.A. § 1151 which in the October 2006 decision the 
Board found to be missing.  

There is no evidence received since October 2006 showing that 
the proximate cause of the additional disability was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  And 
none of these records contain evidence showing that the left 
eye cataract extraction surgery was performed without 
informed consent. 

Moreover, the evidence received since the last final decision 
on the matter does not raise a reasonable possibility of 
substantiating the claim, and therefore would not warrant 
reopening of the claim based on the assertion that new and 
material evidence has been received.

Accordingly, the Board finds that the evidence received after 
the October 2006 Board decision is not new and material and 
does not serve to reopen the claim for compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability of the 
left eye, decreased vision in the left eye, claimed as the 
result of surgical treatment at a VA medical facility in 
April and May 2004.  Therefore, the Veteran's previously 
denied claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156(a) (2009). 


ORDER

New and material evidence not having been received to reopen 
the previously denied claim for compensation benefits under 
38 U.S.C.A. § 1151 for additional disability of the left eye, 
decreased vision in the left eye, claimed as the result of 
surgical treatment at a VA medical facility in April and May 
2004, the appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


